Somerset Hills Bancorp Reports Year End Earnings; Announces $0.05 Per Share Quarterly Cash Dividend; Receives $7.4 Million Capital Purchase Program Funds · Monday February 2, 2009, 5:06 pm EST BERNARDSVILLE, N.J., Feb. 2, 2009 (GLOBE NEWSWIRE) Somerset Hills Bancorp (NasdaqGM:SOMH - News) reported its results of operations for the year ended December 31, 2008. For the year, the Company reported net income of $1,566,000 or $0.30 per diluted share, compared to earnings of $382,000, or $0.07 per diluted share for the prior year. In the fourth quarter of 2008 net income was $330,000 or $0.06 per diluted share compared to a loss of ($1,178,000) or ($0.22) per diluted share for the quarter ending December 31, 2007. The current year fourth quarter included a pre tax charge of $109,000 in conjunction with the disposition of the Company's only OREO property, while the fourth quarter of 2007 included a one time charge of $1.2 million to write off the goodwill associated with the 2000 acquisition of Sullivan Financial Services, the Company's mortgage banking subsidiary. For the year ended December 31, 2008, the provision added to the allowance for loan losses was $515,000 compared to $1.0 million in the prior year. The $516,000 decline reflects, among other factors, a $1.7 million decline in nonaccrual loans. For the year ended December 31, 2008, the net interest margin increased 10 basis points to 4.12% from 4.02% for the prior year. During the fourth quarter of 2008, the Company's net interest margin decreased 43 basis points to 3.88% from 4.31% in the fourth quarter of 2007. The decrease reflects the Company's decision in the third quarter of 2008 to both increase liquidity and acquire new customers from larger competitors by offering higher rates for certain time deposit accounts.
